Citation Nr: 0702300	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  00-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, for 
accrued benefits purposes.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1960, and died in October 1999.  The veteran is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Montgomery, Alabama (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The appellant testified on the issue on appeal at a Board 
hearing before a Veterans Law Judge at the RO in December 
2002.  However, the Veterans Law Judge who conducted that 
hearing is no longer with the Board.  The appellant was 
apprised of this fact in a letter from the Board dated in 
December 2006.  She was also informed that the law provides 
that the Veterans Law Judge who conducts a hearing in a case 
shall participate in the final determination of an 
appellant's claim, and was asked whether she wished to 
exercise her right to testify at a new hearing before another 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2006).  In her response to the Board, the 
appellant indicated that she wished to testify at a 
videoconference hearing at the RO before a Veterans Law 
Judge.  

Based on the above, the case is remanded for the following 
action:

The RO must place the appellant's name 
on the docket for a videoconference 
hearing before the Board at the RO.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


